ON MOTION TO ENFORCE MANDATE

PER CURIAM.
Following an appeal of this cause, this court reversed the final judgment of dissolution and remanded to the trial court to list and evaluate the marital assets and to reconsider the marital distribution, if appropriate, after preparing such list and making such evaluation. The court was also to reconsider alimony and/or attorney’s fees as a part of its overall evaluation. The trial court has made a good faith effort to comply with our direction but has come up short. We believe it would be in the best interest of justice that the matter be reassigned for further consideration. The new judge may, if he or she elects, hold additional hearings.
We remand to the Chief Judge of the Seventh Circuit to reassign this cause and direct compliance with our original mandate.
MOTION TO ENFORCE GRANTED.
SHARP, W„ HARRIS, JJ., and LAMBERT, B., Associate Judge, concur.